11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Robert Elester Latham,                      * From the 104th District
                                              Court of Taylor County,
                                              Trial Court No. 18793B.

Vs. No. 11-14-00124-CR                       * May 19, 2016

The State of Texas,                         * Memorandum Opinion by Bailey, J.
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
modify the judgment to reflect that the “Statute for Offense” in this case is
“22.02(a)(1) Penal Code,” rather than “22.02(B)(1) Penal Code.” As modified, we
affirm the judgment of the trial court.